EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roy Zachariah on 04/13/2021.

The application has been amended as follows: 
1. (Currently Amended) A microneedle drive apparatus for converting rotational motion into reciprocating oscillating motion, the microneedle drive apparatus comprising:
a housing having substantially radial symmetry about a central axis; a rotary motor having an output driveshaft end, the output driveshaft end having
an axis of rotation, driveshaft end constrained within the housing and the axis of rotation positioned substantially co-axial to the central axis; and
a motion translation device dimensioned to fit within the housing comprising an offset comprising a pin, a bearing, and a counterweight, the offset  connectable to the driveshaft end wherein the offset is orbitally driven by the driveshaft end a distance from the central axis wherein the offset pin  orbits about the central axis as it is driven by the driveshaft end, the counterweight adapted to reduce vibration produced by the mass of the  offset as it orbits around the central axis;
a follower slidingly constrained within the housing and having a first face and a second face, the first face having a groove dimensioned to be engaged by the offset wherein the offset oscillatingly travels within the groove while the follower oscillatingly slides linearly within the housing in a direction orthogonal to the groove as the offset orbits about the driveshaft end; 
a bellcrank having a fulcrum, a first arm, and a second arm, the fulcrum pivotably constrained within the housing, the first arm adapted to be oscillatingly driven by the second face of the follower, wherein the second arm reciprocates as the follower drives the first arm; and
a ratchet disc having a slot and at least one positive detent, the ratchet disc configured to slottedly mate with the housing, 
wherein a housing mating portion of a grip of the apparatus has at least one groove parallel to the central axis dimensioned to engage with the at least one positive detent; 
wherein the ratchet disc operatively interacts with the at least one groove as the grip is rotated about the central axis relative to the housing.

3.	(Currently Amended) The microneedle drive apparatus of claim 1, wherein has substantially radial symmetry about the central axis and has a cartridge end and a 

7.	(Currently Amended) The microneedle drive apparatus of claim 1, further comprising a counterbalance for facilitating a reduction in vibration, heat, or a combination thereof, associated with the microneedle drive apparatus. 




10.	(Canceled).

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: During the prosecution of the claimed invention the limitations “a ratchet disc having a slot and at least one positive detent, the ratchet disc configured to slottedly mate with the housing; and the housing mating portion of the grip having at least one groove parallel to the central axis dimensioned to engage with the at least one positive detent; wherein the ratchet disc operatively interacts with the at least one groove as the grip is rotated about the central axis relative to the housing” and “ an adjustment dial having a non-circular aperture through its center; a give slide comprising a drive end and an inner circumference, the inner circumference defining a 
For instance, CN204411493 teaches microneedle device having a motor and follower with a rod portion 4 with a collar . (Fig 1) However, ‘1493 fails to disclose “a ratchet disc having a slot and at least one positive detent, the ratchet disc configured to slottedly mate with the housing; and the housing mating portion of the grip having at least one groove parallel to the central axis dimensioned to engage with the at least one positive detent; wherein the ratchet disc operatively interacts with the at least one groove as the grip is rotated about the central axis relative to the housing” and “ an adjustment dial having a non-circular aperture through its center; a give slide comprising a drive end and an inner circumference, the inner circumference defining a substantially cylindrical cavity and having a threaded portion about the inner circumference of the cavity , the drive end having an opening into the cavity; a drive pin comprising: a first pin end, the first pin end dimensioned to slidably pass through the opening of the give slide drive end and dimensioned to engage the aperture of the adjustment dial so as to rotatably engage the adjustment dial about the central axis and linearly oscillate through the aperture coaxially with the central axis; a collar having a diameter larger than the opening of the drive end whereby the collar of the drive pin is retained within the cavity, the collar dimensioned to slide linealry within the cavity; and a second pin end; a give nut dimensioned to threadedly engage the give slide cavity and adapted to be 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/Arman Milanian/
Examiner
Art Unit 3723






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723